DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/18/22 have been received.  Claims 1, 8,  and 10 have been amended.  Claim 4 has been cancelled.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 8, 10, and 11 is withdrawn because the Applicant amended the claims.  
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 2-3, 5-14  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
6.	Claim 1 recites the limitation "the fuel cell stacks" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " fuel cell stacks".
7.	Claims 2-3 and 5-14 are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vail et al. (US 2006/0029856) in view of Miller (US 8,347,645) in view of Early et al. (US 4,310,605).
Regarding claim 1, Vail discloses a power generation fuel cell system (electrochemical power system 10, Figs. 1 & 2, abstract, [0014]) comprising: a container having a door in a first side of the container or the first side and a second side of the container (container 20 with access doors 34, Figs. 1 & 2, [0014], [0029]); a plurality of stack modules mounted in the container and separately connected to each other in an attachable/detachable manner (see fuel cell modules 40 with mounting hardware 30, Figs. 1 & 2, [0014]-[0020]); a fuel supply line connected to a fuel supply outside the container, inserted into the container, and connected to  fuel cell stacks to supply hydrogen and air that are fuel gases (container reactant ports 21, 22, modular reactant ports 41, 42, Fig. 1, [0015]-[0016], [0031]); an exhaust line forming a channel through which exhaust gas produced by the fuel cell stacks flow to discharge the exhaust gas outside the container(container exhaust port 28, Fig. 1, [0027]); a cooling fluid circulation line connected to the fuel cell stacks and passing cooling fluid therethrough (container coolant port 24, modular coolant ports 44, Fig. 1, [0023]); wherein the plurality of stack modules is integrally managed by a controller (electrical data bus 27, Fig. 1, [0026]), the number of modules 40 and the electrical power output characteristics of each module 40 could be scaled to meet the requirements of the container electrical power output port 23 (Fig. 1, [0017]) but does not explicitly disclose a power converter converting DC voltage produced by the plurality of stack modules into AC voltage, and a cooling fluid circulation line connected to the fuel cell stacks to exchange heat.

	It would have been obvious to one of ordinary skill in the art to provide in the system of Vail, a power converter converting DC voltage produced by the plurality of stack modules into AC voltage, and a cooling fluid circulation line connected to the fuel cell stacks to exchange heat as taught by Miller since it was known in the art to include a cooling loop for controlling the temperature of a fuel cell and to use a power converter to convert the electrical output of the fuel cell.  
	Continuing with claim 1, modified Vail discloses  the system 10 is scalable in that the number and nature of the modules 40 provided within the container 20 may vary depending upon system needs (Vail, Fig. 2, [0017]) but  does not explicitly disclose wherein each of the plurality of stack modules includes a plurality of fuel cell stacks, and wherein the plurality of fuel cell stacks is stacked and electrically connected in series to each other.
	Early teaches the fuel cell system  comprises at least one  fuel cell module including a plurality of sub-stacks of fuel cells held together in a stacked arrangement, with each of the sub-stacks including a plurality of fuel cells connected in series (Col. 1, lines 23-27).  Early teaches  
	It would have been obvious to one of ordinary skill in the art to provide in the power generation fuel cell system of modified Vail, each of the plurality of stack modules includes a plurality of fuel cell stacks, and wherein the plurality of fuel cell stacks is stacked and electrically connected in series to each other as taught by Early in order to directly match the power requirement of a given electrochemical process.
Regarding claim 2, modified Vail discloses all of the claim limitations as set forth above. Modified Vail further discloses the fuel cell stacks are automotive fuel cell powertrains(Vail Fig. 2, [0014]).
Regarding claim 3, modified Vail discloses all of the claim limitations as set forth above. Modified Vail further discloses each of the plurality of stack modules has a frame in which each of the fuel cell stacks is stacked, and the frames in the plurality of stack modules is connected to each other (Vail, Fig. 2).
Regarding claim 5, modified Vail discloses all of the claim limitations as set forth above. Modified Vail further discloses the plurality of stack modules is connected in parallel to each other (Vail, Fig. 1, [0019], [0028]).
Regarding claim 6, modified Vail discloses all of the claim limitations as set forth above. Modified Vail further discloses further including the controller electrically connected to the plurality of stack modules, the fuel supply line, the cooling fluid circulation line, and the power converter to detect states of the plurality of stack modules, the fuel supply line, the cooling fluid circulation line, and the power converter and control operations of the plurality of stack modules, 
Regarding claim 7, modified Vail discloses all of the claim limitations as set forth above. Modified Vail does not explicitly disclose the controller is connected to one or more containers and is configured to integrally control a plurality of containers including the one or more containers.
It would have been obvious to one of ordinary skill in the art to have the controller is connected to one or more containers and is configured to integrally control a plurality of containers including the one or more containers in order to provide more power, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI.
Regarding claim 10, modified Vail discloses all of the claim limitations as set forth above.  Modified Vail further discloses  the fuel supply line includes a hydrogen supply line for supplying the hydrogen to the fuel cell stacks and an air supply line for supplying the air to the fuel cell stacks(Vail, [0031]), and a valve controlling a flow rate of the hydrogen is mounted in the hydrogen supply line (Miller, pressure control valve 32, Fig. 2, Col. 4, lines 33-38).
Regarding claim 11, modified Vail discloses all of the claim limitations as set forth above. Modified Vail further discloses the air supply line includes a blower sending the air into the fuel cell stacks(Miller, variable air speed blower 34, Fig. 2, Col. 4, lines 38-41).
Regarding claim 12, modified Vail discloses all of the claim limitations as set forth above.  Modified Vail further discloses  a heat exchanger for cooling a cooling fluid is mounted in the cooling fluid circulation line (Miller, heat exchanger 54, Fig. 2).

Regarding claim 14, modified Vail discloses all of the claim limitations as set forth above. Modified Vail further discloses the terminal block is mounted at an intersection of the different wires to send power to a corresponding inverter from the plurality of stack modules(Vail, [0019], [0028]). 
12.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vail et al. (US 2006/0029856) in view of Miller (US 8,347,645) in view of Early et al. (US 4,310,605) as applied to claim 1 above, in view of Kralick (US 6,733,910).
Regarding claim 8, modified Vail discloses all of the claim limitations as set forth above.  Modified Vail does not disclose the cooling fluid circulation line includes an expansion tank that maintains pressure of the cooling fluid at a predetermined level.
Kralick teaches a fuel cell coolant tank system (title).  Kralick teaches  gases trapped in the coolant can escape into the coolant expansion tank, thereby innocuously localizing these gases in the coolant expansion tank rather than in the fuel cell stack and allowing coolant with improved heat-absorbing capacity to circulate back through the fuel cell stack (Col. 3, lines 18-24). Kralick teaches the cooling fluid circulation line (inlet coolant line 130, Fig. 1) includes an expansion tank (expansion tank 116, Fig. 1) that maintains pressure of the cooling fluid at a predetermined level (Col. 4, lines 60-64).  
	It would have been obvious to one of ordinary skill in the art to include in the system of modified Vail,  the cooling fluid circulation line includes an expansion tank that maintains .
13.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vail et al. (US 2006/0029856) in view of Miller (US 8,347,645) in view of Early et al. (US 4,310,605) as applied to claim 1 above, in view of Seki et al. (US 2019/0032849).
Regarding claim 9, modified Vail discloses all of the claim limitations as set forth above. Modified Vail discloses the container may comprise an exterior cooling air inlet 32 (Vail, Fig. 1, [0029]) but does not disclose an anti- explosion fan conditioning air in the container is mounted outside the container.
Seki teaches a cooled-hydrogen supply station configured to supply cooled hydrogen to a fuel cell vehicle or the like, and a cooling apparatus for hydrogen used in the cooled-hydrogen supply station([0001]).   Seki teaches it is necessary to dispose the air-cooling fan in a state wherein the air-cooling fan is exposed to an outside gas and thus, the air-cooling fan has to have an explosion-proof type of structure against hydrogen([0014]).   Seki teaches an anti- explosion fan conditioning air in the container is mounted outside the container (see air cooling fan 22f outside hydrogen cooling apparatus 20 in Fig. 2, [0050], [0014]).
It would have been obvious to provide the system of modified Vail, an anti- explosion fan conditioning air in the container is mounted outside the container as taught by Seki in order to have an explosion proof type of structure against hydrogen.
Response to Arguments
14.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724